                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   JEFFERY MILTON STOKES,                      )
                                               )
             Plaintiff,                        )
                                               )
   v.                                          )             No. 3:20-CV-179-DCLC-DCP
                                               )
   OFFICER CARTER, OFFICER                     )
   TINSLEY, and OFFICER SMITH,                 )
                                               )
             Defendants.                       )
                                               )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith:

        1.   Defendants’ motion to dismiss [Doc. 23] is GRANTED;

        2. This action is DISMISSED;

        3. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
           order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
           DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
           P. 24; and

        4. The Clerk is DIRECTED to close the file.

        SO ORDERED.

        ENTER :


                                                    s/Clifton L. Corker
                                                    United States District Judge


  ENTERED AS A JUDGMENT

  __s/John Medearis_______________________
      CLERK OF COURT




Case 3:20-cv-00179-DCLC-DCP Document 25 Filed 03/26/21 Page 1 of 1 PageID #: 106
